DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9,13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oh (US20190193569A1).

	Claim.1 Oh discloses a system for closed-loop control of regenerative braking in a vehicle (see at least abstract, braking control, a regenerative braking torque, fig.1-3, p2), the system comprising: a regenerative braking subsystem (see at least fig.1-3, p46, the vehicle controller (HCU) 10 may be configured to determine a possible amount of the regenerative braking); and a vehicle controller (see at least fig.1-3, p18, a motor controller configured to adjust regenerative braking torque of a motor) configured to: command the regenerative braking subsystem to apply a first amount of regenerative braking torque, determine a current vehicle deceleration while the first amount of regenerative braking torque is applied (see at least fig.1-3, p18, a braking control system for an eco-friendly vehicle may include a deceleration determiner configured to determine target deceleration and actual deceleration, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), determine a difference between the current vehicle deceleration and a target vehicle deceleration (see at least fig.1-3, p18, an error calculator configured to calculate a torque error which is a difference value between the target deceleration torque and the actual deceleration torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), set a second amount of regenerative braking torque to reduce the difference between the current vehicle deceleration and the target vehicle deceleration (see at least fig.1-3, p18, a torque corrector configured to correct a pre-correction target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), and command the regenerative braking subsystem to apply the second amount of regenerative braking torque (see at least fig.1-3, p18, a motor controller configured to adjust a regenerative braking torque of a motor according to the calculated post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42, p46).
	Claim.2 Oh discloses wherein the vehicle controller is further configured to: set the second amount of regenerative braking torque to be higher than the first amount of regenerative braking torque when the current vehicle deceleration is lower than the target vehicle deceleration, and set the second amount of regenerative braking torque to be lower than the first amount of regenerative braking torque when the current vehicle deceleration is higher than the target vehicle deceleration (see at least fig.1-3, , p18, a torque corrector configured to correct a pre-condition target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p71, a torque corrector 16 may be configured to perform torque correction based on the torque error which is the difference value between the target deceleration torque and the actual deceleration torque, p72).
	Claim.5 Oh discloses wherein the vehicle controller is further configured to determine the target vehicle deceleration based at least in part on a position of an accelerator pedal of the vehicle or a position of a brake pedal of the vehicle (see at least fig.1-3, p45, the pedal input signal may be a sensor signal based on a driver brake pedal manipulation state, and the sensor may be a conventional brake pedal sensor (BPS) configured to detect an amount of a brake pedal manipulation (e.g., a brake pedal depth or a brake pedal stroke)).
	Claim.6 Oh discloses wherein the vehicle controller is further configured to determine the current vehicle deceleration based on a plurality of vehicle speed measurements (see at least fig.1-3, p43, the controller may be configured to receive information regarding a vehicle speed and vehicle acceleration, which is vehicle state information as feedback information).
	Claim.7 Oh discloses further including one or more sensors positioned on the vehicle and configured to sense the plurality of vehicle speed measurements, wherein the one or more sensors including at least one selected from the group consisting of a wheel speed sensor, a motor speed sensor, and an engine speed sensor (see at least fig.1-3, p58, using the measured value of the wheel speed sensor, p56). 
	Claim.8 Oh discloses a method for closed-loop control of regenerative braking in a vehicle (see at least abstract, braking control, a regenerative braking torque, fig.1-3, p2), the method comprising: applying a first amount of regenerative braking torque with a regenerative braking subsystem of the vehicle; determining a current vehicle deceleration while the first amount of regenerative braking torque is applied (see at least fig.1-3, p18, a braking control system for an eco-friendly vehicle may include a deceleration determiner configured to determine target deceleration and actual deceleration, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42); determining a difference between the current vehicle deceleration and a target vehicle deceleration(see at least fig.1-3, p18, an error calculator configured to calculate a torque error which is a difference value between the target deceleration torque and the actual deceleration torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42); setting a second amount of regenerative braking torque to reduce the difference between the current vehicle deceleration and the target vehicle deceleration (see at least fig.1-3, p18, a torque corrector configured to correct a pre-correction target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42); and applying the second amount of regenerative braking torque with the regenerative braking subsystem (see at least fig.1-3, p18, a motor controller configured to adjust a regenerative braking torque of a motor according to the calculated post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42, p46).
	Caim.9 Oh discloses further comprising: setting the second amount of regenerative braking torque to be higher than the first amount of regenerative braking torque when the current vehicle deceleration is lower than the target vehicle deceleration, and Page 17 of 20Attorney Docket No. 022896-3257-USO1 setting the second amount of regenerative braking torque to be lower than the first amount of regenerative braking torque when the current vehicle deceleration is higher than the target vehicle deceleration (see at least fig.1-3, , p18, a torque corrector configured to correct a pre-condition target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p71, a torque corrector 16 may be configured to perform torque correction based on the torque error which is the difference value between the target deceleration torque and the actual deceleration torque, p72).
Claim.13 Oh discloses further comprising determining the current vehicle deceleration based on a plurality of vehicle speed measurements (see at least fig.1-3, p43, the controller may be configured to receive information regarding a vehicle speed and vehicle acceleration, which is vehicle state information as feedback information).
	Claim.14 Oh discloses a vehicle (see at least abstract, braking control, a regenerative braking torque, an eco-friendly vehicle, fig.1-3, p2)comprising: a regenerative braking subsystem (see at least fig.1-3, p46, the vehicle controller (HCU) 10 may be configured to determine a possible amount of the regenerative braking); and a vehicle controller (see at least fig.1-3, p18, a motor controller configured to adjust regenerative braking torque of a motor) configured to: command the regenerative braking subsystem to apply a first amount of regenerative braking torque, determine a current vehicle deceleration while the first amount of regenerative braking torque is applied (see at least fig.1-3, p18, a braking control system for an eco-friendly vehicle may include a deceleration determiner configured to determine target deceleration and actual deceleration, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), determine a difference between the current vehicle deceleration and a target vehicle deceleration(see at least fig.1-3, p18, an error calculator configured to calculate a torque error which is a difference value between the target deceleration torque and the actual deceleration torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), set a second amount of regenerative braking torque to reduce the difference between the current vehicle deceleration and the target vehicle deceleration (see at least fig.1-3, p18, a torque corrector configured to correct a pre-correction target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42), and command the regenerative braking subsystem to apply the second amount of regenerative braking torque (see at least fig.1-3, p18, a motor controller configured to adjust a regenerative braking torque of a motor according to the calculated post-correction target regenerative braking torque, p40, calculate and apply a motor torque command for compensating for an error of a hydraulic braking torque in real-time based on the feedback information, p42, p46).
	Claim.15 Oh discloses wherein the vehicle controller is further configured to: set the second amount of regenerative braking torque to be higher than the first amount of regenerative braking torque when the current vehicle deceleration is lower than the target vehicle deceleration, and set the second amount of regenerative braking torque to be lower than the first amount of regenerative braking torque when the current vehicle deceleration is higher than the target vehicle deceleration (see at least fig.1-3, , p18, a torque corrector configured to correct a pre-condition target regenerative braking torque by the calculated torque error and calculate a post-correction target regenerative braking torque, p71, a torque corrector 16 may be configured to perform torque correction based on the torque error which is the difference value between the target deceleration torque and the actual deceleration torque, p72).
Claim.18 Oh discloses wherein the vehicle controller is further configured to determine the target vehicle deceleration based at least in part on a position of an accelerator pedal of the vehicle or a position of a brake pedal of the vehicle (see at least fig.1-3, p45, the pedal input signal may be a sensor signal based on a driver brake pedal manipulation state, and the sensor may be a conventional brake pedal sensor (BPS) configured to detect an amount of a brake pedal manipulation (e.g., a brake pedal depth or a brake pedal stroke)).
	Claim.19 Oh discloses wherein the vehicle controller is further configured to determine the current vehicle deceleration based on a plurality of vehicle speed measurements (see at least fig.1-3, p43, the controller may be configured to receive information regarding a vehicle speed and vehicle acceleration, which is vehicle state information as feedback information).
	Claim.20 Oh discloses further including one or more sensors positioned on the vehicle and configured to sense the plurality of vehicle speed measurements, wherein the one or more sensors including at least one selected from the group consisting of a wheel speed sensor, a motor speed sensor, and an engine speed sensor (see at least fig.1-3, p58, using the measured value of the wheel speed sensor, p56). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20190193569A1) as applied to claim 1, 8, and 14 above, and further in view of Aberizk (US20150239393A1).
Claim.3 Oh does not discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates.
However, Aberizk discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates (see at least fig.1-2, p42, an optimal threshold point of illuminate the indicator, specifically around 0.07 G, corresponding to a deceleration level above coasting, p50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh to include wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates by Aberizk in order to to monitor deceleration of the vehicle and produce a control output signal if deceleration exceeds a predetermined level (see Aberizk’s abstract).
Claim.10 Oh does not discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates.
However, Aberizk discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates (see at least fig.1-2, p42, an optimal threshold point of illuminate the indicator, specifically around 0.07 G, corresponding to a deceleration level above coasting, p50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh to include wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates by Aberizk in order to to monitor deceleration of the vehicle and produce a control output signal if deceleration exceeds a predetermined level (see Aberizk’s abstract).
Claim.16 Oh does not discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates.
However, Aberizk discloses wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates (see at least fig.1-2, p42, an optimal threshold point of illuminate the indicator, specifically around 0.07 G, corresponding to a deceleration level above coasting, p50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh to include wherein the target vehicle deceleration is less than a threshold vehicle deceleration at which a brake light of the vehicle illuminates by Aberizk in order to to monitor deceleration of the vehicle and produce a control output signal if deceleration exceeds a predetermined level (see Aberizk’s abstract).
Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20190193569A1) and Aberizk (US20150239393A1), as applied to claims 3, 10, 16 above, and further in view of Taga (US5915801).
Claim.4 Oh and Aberizk do not discloses wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking Page 16 of 20Attorney Docket No. 022896-3257-USO1 torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle.
However, Taga discloses wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking Page 16 of 20Attorney Docket No. 022896-3257-USO1 torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle (see at least fig.1-2, col.2, ln 1-29, determining the target braking torque according to the accelerator pedal releasing speed makes it possible to produce a large regenerative braking torque).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh and Aberizk to include wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking Page 16 of 20Attorney Docket No. 022896-3257-USO1 torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle by Taga in order to for controlling a value of regenerative braking torque to simulate engine braking torque (see Taga’s abstract).
Claim.11 Oh and Aberizk do not discloses further comprising applying the first amount of regenerative braking torque with the regenerative braking subsystem responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle.
However, Taga discloses further comprising applying the first amount of regenerative braking torque with the regenerative braking subsystem responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle (see at least fig.1-2, col.2, ln 1-29, determining the target braking torque according to the accelerator pedal releasing speed makes it possible to produce a large regenerative braking torque).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh and Aberizk to include further comprising applying the first amount of regenerative braking torque with the regenerative braking subsystem responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle by Taga in order to for controlling a value of regenerative braking torque to simulate engine braking torque (see Taga’s abstract).
Claim.17 Oh and Aberizk do not discloses wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle.
However, Taga discloses wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle (see at least fig.1-2, col.2, ln 1-29, determining the target braking torque according to the accelerator pedal releasing speed makes it possible to produce a large regenerative braking torque).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh and Aberizk to include wherein the vehicle controller is further configured to command the regenerative braking subsystem to apply the first amount of regenerative braking torque responsive to receiving a control signal indicating a release of an accelerator pedal of the vehicle by Taga in order to for controlling a value of regenerative braking torque to simulate engine braking torque (see Taga’s abstract).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20190193569A1) as applied to claim 8 above, and further in view of Taga (US5915801).
Claim.12 Oh does not discloses further comprising determining the target vehicle deceleration based on a vehicle speed measurement and a position of an accelerator pedal of the vehicle.
However, Taga discloses further comprising determining the target vehicle deceleration based on a vehicle speed measurement and a position of an accelerator pedal of the vehicle (see at least fig.1-2, col.2, ln 1-29, determining the target braking torque according to the accelerator pedal releasing speed makes it possible to produce a large regenerative braking torque).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Oh and Aberizk to include further comprising determining the target vehicle deceleration based on a vehicle speed measurement and a position of an accelerator pedal of the vehicle by Taga in order to for controlling a value of regenerative braking torque to simulate engine braking torque (see Taga’s abstract).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662